ON APPLICATION EOR REHEARING.
FEICK, J.
The executors have filed a petition in which they contend that a rehearing should be granted to the end that the decision rendered by us “should be so modified as to permit the defendants (executors) to prove the extent to which the (value of the) land has-been enhanced by reason of improvements placed upon the land by the defendants’ intestate.” May we do this ? We think not.
7 No claim is made that the facts bi’ing the ease within the provisions of our statute relating to occupying claimants. Indeed, counsel base their claim squarely upon the general policy of the law or rules of equity. There is no rule of either law or equity, so far-as we know, that permits a life tenant, his.heirs, or those claiming under such tenant, to claim compensation for improvements or better-ments made upon the estate during the continuance of the *140life tenancy. All tbe authorities are to the contrary. Mr. Tiedeman in his work on Real Property (2d Ed.) section 68. states the rule as follows:
“The tenant for life has no claim for any improvements which he may have made upon the premises. He is bound to keep the premises in repair, hut is under no legal obligation to undertake any improvements. If he does, it is a voluntary act of his own, which gives rise to no ' claim against the reversion for the payment of his share of the expenses. On the other hand, the tenant for life is obliged to pay all the taxes of every kind which may be assessed upon the land.”
While the cases supporting the foregoiug doctrine are numerous, yet we deem it necessary to refer to a few only, all of which clearly support the foregoing quotation. See Henry v. Brown, 99 Ky. 13, 34 S. W. 710; Dean v. Feely, 69 Ga. 804; Merritt v. Scott, 81 N. C. 385; Doak v. Merrill, 38 Me. 569; Galbaugh v. Rouse (Ky.) 104 S. W. 959; Frederick v. Frederick's Adm’r (Ky.) 102 S. W. 858, 13 L. R. A. (N. S.) 514.
Nor is the principle affected by the fact that a person who is found to be a life tenant claims title to the land in question. Henry v. Brown, supra, and cases there cited.
Our decision is squarely based upon the fact that the defendant Sheppick, under whom appellants claim, was a life tenant, and hence the rule laid down in the foregoing authorities applies with full force.
The executors therefore have no claim against the plaintiff for improvements, and hence a rehearing, even if granted, could avail them nothing. The petition is'therefore denied.
McGARTY, O. J., and STRAUP, <T., concur.